COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-13-00425-CV


IN RE IRVING HOLDINGS, INC.                                         RELATOR
D/B/A YELLOW CHECKER CAB
COMPANY OF DALLAS/FORT
WORTH, INC.


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

relief are denied.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DELIVERED: December 12, 2013


      1
       See Tex. R. App. P. 47.4, 52.8(d).